Title: To George Washington from Alexander Beall, 19 June 1757
From: Beall, Alexander
To: Washington, George



Sr
Fort Fredrick [Md.] June 19th 1757

the enclosed Letters Came from Collo. Stanwix about 11 oClock this Night, and I have Immediatly Dispatched them to you, as the Collo. writes in a Very Importunate manner for intilligence, I Shall Send a Strong party out to Fort Cumberland to morrow, tho. we want Indians Very much for Such Service, and if a few Could be Spared this way, I Apprehend it would be Very much for the Bennefit of the Service; pray Favour me with what Intelligence you have Received Since the 14th from the Frontiers, that I may Convey it to Collo. Stanwix, which will be an Eas[i]er way of Communicating it to him, then if you Sent an Express directly from Winchester, I Shall Send it by Fort Loudon, and the Messenger will be picking up Somthing that May be of use in his way, if you Can Give me any hints of your Intentions, that may Enable me the better to Act for the Publick service you will infinitly oblidge your Most Obedt Hum. Servt

Alex. Beall


P.S. a Soldier who Seems to have deserted from Fort Cumberland, Left it the 16th in the Morning but brings Nothing New, only he discoverd five Indians in his way down about five miles from this Place, we Expect the Millitia of this County here to Morrow.

